Citation Nr: 0619014	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-13 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).
 

REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1967 to December 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In an April 1999 statement of 
the case (SOC), the RO increased the veteran's PTSD rating 
from 10 percent to 30 percent, effective October 15, 1997.  

This case previously remanded by the Board in November 2003.  
The required development having been completed, this case is 
appropriately before the Board.  
In the veteran's July 1999 substantive appeal, he raised the 
issue of a total disability rating based on individual 
unemployability.  This issue is referred to the RO for 
further development.


FINDING OF FACT

The veteran's PTSD is manifested by anxious and depressed 
mood, fair judgement, and poor insight - -all of which mildly 
interfered with the employment and social functions;  there 
was no evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect;  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory  (e.g., retention of only highly 
learned material, forgetting  to complete tasks); symptoms 
such as delusions, hallucinations, phobias, obsessions, panic 
attacks, suicidal ideations; impaired abstract thinking; 
impairment of thought process and communication; 
inappropriate behavior; disturbances of motivation and mood; 
or difficulty in establishing and maintaining effective work 
and social  relationships. 



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide 
any evidence in his possession pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving proper VCAA 
notification for his increased rating claim.  However, upon 
review, the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO provided the veteran with letter notification dated 
March 2002 and March 2004.  The VA fully notified the veteran 
of what is required to substantiate his claim in the 
notification letters, the statement of the case (SOC) dated 
April 1999, and the supplemental statements of the case 
(SSOC's) dated July 2002 and February 2006.  The RO notified 
the veteran as to the reasons why he was not entitled to 
higher ratings in the May 1998 rating decision, the SOC, and 
the SSOC's.  The SOC and SSOC's fully provided the laws and 
regulations regarding entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had no 
entitlement to higher disability ratings under the applicable 
laws and regulations based on the evidence provided.  The 
notice letters provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters also specifically notified the veteran 
to provide any evidence in his possession that pertains to 
the claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claim. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the VA and private 
treatment records, VA examinations and social security 
records.  Thus, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran seeks an increased rating for the service-
connected PTSD.  In support of his contention, the veteran 
states that he is unable to work and totally disabled due to 
emotional problems.

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), currently evaluated at 30 percent disabling 
under Diagnostic Code (DC) 9411.  The RO granted service 
connection for PTSD in a September 1997 rating decision, with 
a 10 percent rating.  In an April 1999 SOC, the RO increased 
the disability rating from 10 to 30 percent. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO evaluated the veteran's PTSD as 30 percent disabling 
under the "General Rating Formula for Mental Disorders," DC 
9411. 38 C.F.R. § 4.130.  Under this criteria, a 30 percent  
evaluation is warranted when there is occupational and social  
impairment with occasional decrease in work efficiency and  
intermittent periods of inability to perform occupational  
tasks (although generally functioning satisfactorily, with  
routine behavior, self-care, and conversation normal), due to  
such symptoms as: depressed mood, anxiety, suspiciousness,  
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names,  
directions, recent events).  

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as  
examples of the type and degree of the symptoms, or their  
effects, that would justify a particular rating.  Mauerhan v.  
Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126 
(2005).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2004).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score in the 31 to 40 range indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.  

A May 2005 VA examination showed subjective complaints of 
sadness, depression, loss of energy with insomnia, inability 
to concentrate, anxiety, and tension.  The veteran reported 
that he had not used drugs or alcohol since his last 
hospitalization in January 2005.   The veteran did not report 
nightmares, intrusive thoughts, or avoidant behavior related 
to traumatic experiences in Vietnam.  The examiner found the 
veteran to be appropriately dressed, but manipulative.  He 
was spontaneous, established eye contact, alert, and in 
contact with reality.  There was no evidence of psychomotor 
retardation, agitation, tics, tremors, or abnormal movement.  
The veteran's thought process was coherent and logical; there 
was no looseness of association, disorganized speech, 
delusions, hallucinations, phobias, obsessions, panic 
attacks, or suicidal ideas.  His mood was anxious and 
depressed but his affect was broad and appropriate.  The 
veteran was oriented, his memory was intact, his judgement 
was fair but insight was poor.  His GAF score was 70.  The 
examiner diagnosed the veteran with depressive disorder, PTSD 
by record, schizophrenia by history, cocaine dependence in 
nearly full remission, and alcohol dependence in early full 
remission.  The examiner stated that the veteran did not 
report PTSD symptoms during the evaluation.  The examiner 
opined that the veteran's symptoms were mildly interfering 
with his employment and social functions. 

Social security records indicate that the veteran showed no 
evidence of perceptive disturbances, delusional ideas, 
suicidal or homicidal ideas, blockage or phobias.  He was 
oriented in person, place and time.  The veteran got 
distracted easily and his concentration and abstraction 
abilities were poor.  He reported that he needs help taking 
care of himself and preparing his meals.  

An April 2002 social worker's report indicated that the 
veteran was not home during the visit.  A neighbor stated 
that the veteran lives alone and stays mostly at home.  The 
neighbor indicated that the veteran was mentally disturbed, 
always dirty, bearded and disheveled. 

A November 2002 VA treatment record shows that the veteran 
was drinking, hearing voices and seeing shadows.  He denied 
tremors and seizures and had a
GAF score of 30.

An August 1999 hospitalization record shows that the veteran 
was referred for admission due to auditory and visual 
hallucinations, ideas of self-hurt, insomnia, crying spells 
and paranoid delusional thinking.  The veteran stated that he 
had nervous problems since Vietnam and drinks 15 beers a day.  
The veteran complained of lack of energy, restlessness and 
anhedonia; he was tearful and depressed.  Upon discharge, he 
was not overly delusional and did not show evidence of 
alcohol withdrawal. 

A March 1999 VAX addendum shows a PTSD GAF score of 55.  The 
examiner stated that the PTSD symptoms were not as severe as 
the symptoms of other psychosis. 

Social worker records from 1999 showed ongoing treatment and 
counseling. The veteran was alert, oriented, cooperative; 
able to follow instructions and answer questions -- but on 
occasion would turn illogical and a bit disorganized.  He was 
restless and had problems with concentration.  Records showed 
a diagnosis of a nervous disorder, depressive mood, and 
aggression, with GAF scores ranging from 30-40.

A March 1998 VA examination showed that the veteran reported 
incidents where he followed voices that came to his mind, 
inner voices talking to him about killing himself, and 
continued suicidal impulse.  He stated that he felt like he 
was being watched.  The examiner found the veteran to be 
disorganized in thoughts.  The veteran's answers were 
relevant though not logical.  The content of his conversation 
dealt with persecutory and referential delusions with very 
strong suicidal ideas and impulses.  The veteran made vague 
references to the fact that he participated in many combat 
situations in Vietnam, but did not make mention any specific 
incident.  The veteran was oriented in person and place, but 
poorly in time; his memory was disorganized and superficial.  
His GAF score was 50.

A review of the medical evidence shows that a rating in 
excess of 30 percent is not warranted.  The medical evidence 
of record reflects that the veteran's PTSD is currently 
manifested by anxious and depressed mood, fair judgement, and 
poor insight, which mildly interfered with the employment and 
social functions.  There is no medical evidence of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Rather, the most recent medical 
evidence of record shows that the veteran's cognitive 
processes were coherent and logical; there was no looseness 
of association, disorganized speech, delusions, 
hallucinations, phobias, obsessions, panic attacks, or 
suicidal ideas.  Social worker and social security records 
indicate that the veteran lives independently.  Moreover, the 
most recent 2005 VA examination the veteran did not present 
any symptoms of PTSD.  Therefore, a rating in excess of 30 
percent disabling is not warranted.
 
The Board notes the wide range of GAF scores, from as low as 
30 to as high as 70, and notes that a GAF score in the 31 to 
40 range indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas.  
However, the Board takes specific note of the March 1999 VA 
examiner's addendum addressing the issue of symptomatology 
related to schizophrenia and PTSD.  The examiner stated that 
the PTSD symptoms were not as severe as the symptoms relating 
to the other psychosis; the examiner reported the veteran's 
PTSD GAF score as 55 and the schizophrenia GAF score as 35.  
Thus, though the veteran has had a wide range of GAF scores 
recently; it is unclear if those GAF scores apply to PTSD, 
schizophrenia, or both conditions.  Therefore, though the 
veteran has had GAF scores ranging from 30 to 70, these 
cannot be used as conclusive evidence of his current level of 
disability and the Board finds the other medical evidence 
record to be an accurate determination of the level of 
disability associated with the service-connected PTSD.  The 
veteran's overall disability picture is most accurately 
described by a 30 percent rating. 

The Board recognizes that the veteran's argument that his 
PTSD is more severe than reflected by the current evaluation 
of record.  This determination, however, is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record, which do not show 
an increase in the PTSD symptoms to warrant an increased 
rating.  A competent medical expert makes this opinion and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized for PTSD.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for an increased rating in 
excess of 30 percent for PTSD.  The Rating Schedule provides 
the sole criteria for evaluating the disability and assigning 
compensation benefits, and the evidence in this case is not 
so evenly balanced so as to allow application of the benefit- 
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2005).  




ORDER

An increased evaluation in excess of 30 percent for PTSD is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


